Citation Nr: 0202381
Decision Date: 03/13/02	Archive Date: 05/09/02

DOCKET NO. 00-04 435A              DATE MAR 13, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

Entitlement to compensation for a bilateral leg disability with
edema and loss of use of the feet due to medication (Gabapentin)
provided by VA, under the provisions of 38 U.S.C.A. 1151 (West
1991).

ATTORNEY FOR THE BOARD

Hillary Goodman

INTRODUCTION

The veteran had active service from May 1942 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a March 2000 rating decision from the Phoenix, Arizona,
Department of Veterans Affairs (VA) Regional Office (RO), which, in
pertinent part, denied the veteran's claim of entitlement to
compensation for a bilateral leg disability, with edema and loss of
use

of the feet, due to medication provided by VA, under the provisions
of 38 U.S.C.A. 1151.

In its Statement of the Case issued in May 2001, the RO also listed
an issue of whether new and material evidence has been submitted to
reopen a claim of service connection for a lumbar spine disability.
However, while the March 2000 RO decision did adjudicate that
matter, in the only correspondence that can be construed as a
Notice of Disagreement, the veteran only referred to the 1151
claim. The Board further notes that, in subsequently received
correspondence, the veteran has not referred to an application to
reopen a claim of service connection for a lumbar spine disability.
Accordingly, that issue is not in appellate status. See 38 C.F.R. 
20.200, 20.201 (2001).

The Board also finds that additional development is necessary for
a full a fair disposition regarding the merits of the veteran's
claim for entitlement to a motorized wheelchair. (The veteran
appealed a December 1999 decision of the Phoenix, Arizona VA
Medical Center, which denied that claim.) Accordingly, the Board is
undertaking additional development on this issue pursuant to
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to
be codified at 38 C.F.R. 19.9(a)(2)). When it is completed, the
Board will provide notice of the development as required by Rule of
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 20.903.) After giving the notice and
reviewing your response to the notice, the Board will prepare a
separate decision addressing this issue.

FINDING OF FACT

In November 2001, prior to the promulgation of a decision in his
appeal, the veteran withdrew his appeal concerning the claim of
entitlement to compensation for a bilateral leg disability, with
edema and loss of use of the feet, due to medication provided by
VA, under the provisions of 38 U.S.C.A. 1151.

- 2 -

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the
appellant of the claim of entitlement to compensation for a
bilateral leg disability, with edema and loss of use of the feet,
due to medication (Gabapentin) provided by VA, under the provisions
of 38 U.S.C.A. 1151, have been met. 38 C.F.R. 20.200, 20.202,
20.204(b), (c) (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. 7105 (West 1991), the Board may dismiss any
appeal which fails to allege specific error of fact or law in the
determination being appealed. A substantive appeal may be withdrawn
in writing at any time before the Board promulgates a decision. 38
C.F.R. 20.202, 20.204(b) (2000). Withdrawal may be made by the
appellant or by his or her authorized representative, except that
a representative may not withdraw a substantive appeal filed by @he
appellant personally, without the express written consent of the
appellant. 38 C.F.R. 20.204(c) (2000).

A March 2000 RO decision denied the veteran's claim of entitlement
to compensation for a bilateral leg disability, with edema and loss
of use of the feet, due to medication provided by VA, under the
provisions of 38 U.S.C.A. 1151. After the veteran submitted a
timely Notice of Disagreement to that decision, the RO issued a
Statement of the Case on May 2000. Thereafter, the veteran
perfected his appeal by submitting a timely Substantive Appeal in
June 2000. However, in November 2001, prior to the promulgation of
a Board decision, the veteran withdrew his appeal concerning the
claim of entitlement to compensation for a bilateral leg
disability, with edema and loss of use of the feet, due to
medication provided by VA, under the provisions of 38 U.S.C.A.
1151.

The veteran's statement constitutes written withdrawal of the
substantive appeal with regard to the issue of compensation for a
bilateral leg disability, with edema

- 3 -


and loss of use of the feet, due to medication provided by VA,
under the provisions of 38 U.S.C.A. 1151. Accordingly, the Board
does not have jurisdiction to review an appeal of this claim, and
it is dismissed, without prejudice. 38 U.S.C.A. 7105(b)(2), (d)(5)
(West 1991); 38 C.F.R. 20.202, 20.204(b), (c) (2001).

ORDER

The appeal for compensation for a bilateral leg disability, with
edema and loss of use of the feet, due to medication provided by
VA, under the provisions of 38 U.S.C.A. 1151 is dismissed.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. o
In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no

- 4 -

longer a condition for an attorney-at-law or a VA accredited agent
to charge you a fee for representing you.



